Letter Restarting Period for Response
In the non-final rejection mailed 3/31/2022 there was a typographical error in the rejection on page 3. This new action is being mailed to clarify that claims 1 and 10 rejected under 35 USC 102 in view of Vigholm (US7712309). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 objected to because of the following informalities:  "to from" is unclear and ambiguous in "to stop hydraulic fluid to from only one of the first variable displacement pump".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Vigholm (US7712309).
Regarding Claim 1, A wheeled machine comprising: 
a pair of steering cylinders configured to control steering movement associated with the wheeled machine (4, 5); 
a primary power source of the wheeled machine, the primary power source being an engine (204), 
a secondary power source (275); 
a first variable displacement pump (205) operatively coupled to the primary power source and configured to output a primary supply of hydraulic fluid to the pair of steering cylinders based on operation of the primary power source; 
a second variable displacement pump (274) operatively coupled to the secondary power source and configured to output a secondary supply of hydraulic fluid to the pair of steering cylinders based on operation of the secondary power source; 
a first pair of selector valves (214, 215) coupled to the first variable displacement pump; 
a second pair of selector valves (216, 217) coupled to the second variable displacement pump; and 
a charge circuit (276) coupled to respective control inputs of the first and second pairs of selector valves and configured to selectively supply hydraulic fluid to the control inputs of the first and second pairs of selector valves to stop hydraulic fluid from only one of the first variable displacement pump and the second variable displacement pump from being supplied to the pair of steering cylinders and to provide hydraulic fluid from only one of the other of the first variable displacement pump and the second variable displacement pump to the pair of steering cylinders, 
wherein the primary supply of hydraulic fluid and the second supply of hydraulic fluid to the pair of steering cylinders are meterless ([0092]-[0093]).
Regarding claim 10, A redundant meterless electro-hydraulic steering system comprising: 
a primary power source (204) the primary power source being an engine; 
a secondary power source (275); 
a first pump (205) operatively coupled to the primary power source and configured to output a first supply of hydraulic fluid to at least one steering cylinder (4) based on operation of the primary power source; 
a second pump (274) operatively coupled to the secondary power source and configured to output a second supply of hydraulic fluid to the at least one steering cylinder (5) based on operation of the secondary power source; 
a first pair of selector valves (214, 215) coupled to the first pump; 
a second pair of selector valves () coupled to the second pump; and 
a charge circuit (276) coupled to respective control inputs of the first and second pairs of selector valves and configured to selectively supply hydraulic fluid to the control inputs of the first and second pairs of selector valves to stop hydraulic fluid from only one of the first pump and the second pump from being provided to the at least one steering cylinder and to provide hydraulic fluid to the at least one steering cylinder from only one of the other of the first pump and the second pump ([0092]-[0093]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigholm in view of Pickert.
Regarding Claim 18, Vigholm discloses A method comprising: 
providing a primary power source (Vigholm 204); 
providing a secondary power source (Vigholm 275); 
providing a first variable displacement pump (Vigholm 205) operatively coupled to the primary power source and configured to output a first supply of hydraulic fluid to at least one steering cylinder (Vigholm 4,5) based on operation of the primary power source; 
providing a second variable displacement pump (Vigholm 274) operatively coupled to the secondary power source and configured to output a second supply of hydraulic fluid to the at least one steering cylinder (Vigholm 4,5) based on operation of the secondary power source; 
providing a first selector valve arrangement (Vigholm 214, 215) coupled to the first variable displacement pump and the second variable displacement pump; 
providing a second selector valve arrangement (Vigholm 216, 217) coupled to the first variable displacement pump and the second variable displacement pump; and 
providing a charge circuit (Vigholm 276) coupled to respective control inputs of the first and second selector valve arrangements and configured to selectively supply hydraulic fluid to the control inputs of the first and second selector valve arrangements to stop hydraulic fluid to from only one of the first variable displacement pump and the second variable displacement pump from being provided to the at least one steering cylinder and so hydraulic fluid from only one of the other of the first variable displacement pump and the second variable displacement pump is provided to the at least one steering cylinder, but does not disclose based on detection of a fault associated with the primary power source and/or the first variable displacement pump or the secondary power source and/or the second variable displacement pump.
Pickert does disclose valve arrangement dependent on a detection of a fault associated with the primary power source and/or the first variable displacement pump or the secondary power source and/or the second variable displacement pump (Pickert col. 3, lines 39-41). 
Vigholm and Pickert are considered analogous art to the claimed art because they are in the same area of steering arrangements for a work vehicles. It would have been obvious to aperson having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering arrangement of Vigholm with the teaching of Pickert by modifying the charge circuit to be dependent on detection of a power or pump fault. Modifying Vigholm would allow for alternate methods of operation in case of failure. 
Regarding Claim 19, modified Vigholm discloses the method according to claim 18, further comprising stopping hydraulic fluid from said only one of the first variable displacement pump and the second variable displacement pump to the at least one steering cylinder, and providing hydraulic fluid from said only one of the other of the first variable displacement pump and the second variable displacement pump to the at least one steering cylinder based on the detection of the fault associated with the primary power source and/or the first variable displacement pump or the second power source and/or the second variable displacement pump (Vigholm col. 16, lines 15-20).
Regarding Claim 20, modified Vigholm discloses the method according to claim 19, wherein said stopping hydraulic fluid to the at least one steering cylinder is for the first variable displacement pump and said providing hydraulic fluid to the at least one steering cylinder is for the second variable displacement pump, from a state where the second variable displacement pump does not provide hydraulic fluid to the at least one steering cylinder to a state where the second variable displacement pump does provide hydraulic fluid to the at least one steering cylinder (Vigholm col. 16, lines 15-20). 
Allowable Subject Matter
Claims 2-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of "a primary charge subcircuit having a first charge pump, a secondary charge subcircuit having a second charge pump, and a control valve arrangement coupled to the control inputs of the first and second pairs of selector valves and selectively coupled to respective outputs of the primary charge subcircuit and the secondary charge subcircuit via an exclusive valve between the primary charge subcircuit and the secondary charge subcircuit" are not anticipated or made obvious by the prior art of record in the examiner's opinion..
Claims 11-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of " a primary charge subcircuit having a first charge pump, a secondary charge subcircuit having a second charge pump, and a control valve arrangement coupled to the control inputs of the first and second pairs of selector valves and selectively coupled to respective outputs of the primary charge subcircuit and the secondary charge subcircuit via an exclusive valve" are not anticipated or made obvious by the prior art of record in the examiner's opinion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/
Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/
Primary Examiner, Art Unit 3611            

/MINNAH L SEOH/
Supervisory Patent Examiner, Art Unit 3611